Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00490-CV

                IN RE Joe GUILLEN, Carolyn Harris, Sidney Hipp, Wayne Holmes
                              and Shenandoah Church of Christ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: October 21, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 1, 2020, relators filed a petition for writ of mandamus and an emergency

motion for temporary relief pending final resolution of the petition for writ of mandamus. After

considering the petition and the record, this court concludes relators are not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

Relators’ motion for temporary relief is denied as moot.

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2020CI10510, styled Shenandoah Church of Christ v. Joe Guillen, et al,
pending in the 166th Judicial District Court, Bexar County, Texas; and Cause No. 2020CI202010952, styled
Shenandoah Church of Christ v. Gabriel Rodriguez pending in the 225th Judicial District Court, Bexar County, Texas.
The Honorable Angelica Jimenez signed the orders at issue in this original proceeding.